Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 12, 2016

                                      No. 04-16-00220-CR

                                     Russell Lee BURKE,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                       From the 33rd District Court, Llano County, Texas
                                   Trial Court No. CR6998
                               J. Allan Garrett, Judge Presiding


                                         ORDER

        The trial court imposed sentence on December 17, 2015. A timely motion for new trial
was therefore due January 19, 2016. See TEX. R. APP. P. 21.4(a); id. R. 4.1(a). The record
reflects that appellant filed a motion for new trial on January 21, 2016, two days late. Absent a
timely motion for new trial, the notice of appeal was due January 19, 2016. See TEX. R. APP. P.
26.2(a)(1). Appellant’s notice of appeal was filed on March 7, 2016. The notice of appeal is
deemed timely filed if appellant’s motion for new trial was timely filed thereby extending the
timetable to perfect appeal to ninety days after the date the judgment was signed. See TEX. R.
APP. P. 26.2(a). Absent a timely notice of appeal, this court lacks jurisdiction over the appeal.
See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

        Accordingly, it is ORDERED that appellant show cause in writing within 15 days from
the date of this order why this appeal should not be dismissed for lack of jurisdiction. All other
appellate deadlines are SUSPENDED pending our resolution of the jurisdictional issue.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court